DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is recites the limitation "the testing device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 21-38 are also rejected under 112 2nd para.
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9-12,20,21,28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannan et al (U.S.Pub. # 2018/0070254) in view of Lange (U.S.Pub. # 2017/0257151).
            Regarding claims 1,20, Hannan et al disclose wireless communication system (fig. 1) comprising: at least one radio point (RP) (see 106-,106-2 --- 106N of fig. 1), each being configured to exchange radio frequency (RF) signals (114,115 of fig. 1) with at least one user equipment (UE) (108 of fig. 1); a baseband controller (104-1, 104-2--- 104-N of fig. 1) communicatively (112a, 112b of fig. 1) coupled to the at least one RP via a front- haul network (see fig. 1). Hannan et al also disclose a testing device (100 of fig. 1). However Hannan et al donot specifically disclose the front-haul network is ETHERNET network, comprising: at least one switch; and the function of the testing device that is time-synchronized to the baseband controller and the at least one RP, the testing device being configured to: receive at least one packet from each of the at least one RP; replicate each of at least some of the received packets to produce a respective replicated packet; and transmit at least one replicated packet to the baseband controller. Lange discloses front-haul ETHERNET network (fig. 1) comprises at least one switch (166 of fig. 1, para. 0091); and the function of the testing device that is time-synchronized to the baseband controller (see SYNCH in para. 0109-0111) and the at least one RP, the testing device being configured to: receive at least one packet from each of the at least one RP; replicate each of at least some of the received packets to produce a respective replicated packet; and transmit at least one replicated packet to the baseband controller (para. 0042,0043, 0077). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Lange in the system of Hannan et al in order to distribute digital DAS traffic among nodes of a digital DAS along with other non-DAS traffic such as information technology traffic or ETHERNET based radio access network (RAN traffic. 

           Regarding claims 2, Lange discloses wherein the at least one switch comprises a plurality of switches, each being configured to communicate with the baseband controller (para. 0091). 
            Regarding claims 9,28, Lange discloses wherein one or more of the received packets are not replicated (para. 0040 discloses the Ethernet packets are processed but not replicated).  
           Regarding claims 10,29, Lange discloses wherein one or more of the replicated packets are not sent the baseband controller (para. 0043 discloses the replicated packet are sent to the nodes not baseband controller).  
          Regarding claims 11,30, Lange discloses wherein the testing device is configured to replicate one or more received packets by duplicating the one or more received packets without modification to produce respective one or more replicated packets (para.0042 discloses replicates packets) .  
           Regarding claims 12,31, Lange discloses wherein each of the at least one replicated packet appears, to the baseband controller, as coming from one of the at least one RP (para. 0042, 0043).  
Claims 5,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannan et al and Lange as applied to claims 1,20 above, and further in view of Sorenson et al (U.S.Pub. # 2014/0310418).
          Regarding claims 5, 24, Lange discloses the duplicating or replicating received packet but fails to disclose modify the received packet. Sorenson et al disclose modifying the received packet (para. 0278). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Sorenson et al in the system of Hannan et al and Lange in order to route the packet to the proper destination.  

Claims 13,15,32,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannan et al and Lange as applied to claims 1,20 above, and further in view of Fertonani et al (U.S.Pub. # 2017/0373890).
            Regarding claims 13,15,32,34, Hannan et al and Lange do not specifically disclose generating at least one Random Access Channel (RACH) request packet, at least one Sounding Reference Signal (SRS) indication packet, or both; and sending the at least one RACH request packet, at least one SRS indication packet, or both to the baseband controller. Fertonani et al disclose generating at least one Random Access Channel (RACH) request packet, at least one Sounding Reference Signal (SRS) indication packet, or both; and sending the at least one RACH request packet, at least one SRS indication packet, or both to the baseband controller (para. 0153). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Fertonani et al  in the system of Hannan et al and Lange in order to minimize the additional latency introduce by exchange of data between the BBUs and RRUs.

Allowable Subject Matter
Claims 3,4,6-8,14,16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22,23,25-27,33,35-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416